UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6883



CARL BENIT COOPER,

                                              Plaintiff - Appellant,

          versus


PINKERTON SECURITY; ANDREW JOHN SAVAGE, III,
Esquire; EDWARDO KELVIN CURRY, Esquire,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CA-02-4267-4-22)


Submitted:   August 28, 2003             Decided:   September 8, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carol Benit Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Benit Cooper seeks to appeal the district court’s order

adopting the magistrate judge’s report and recommendation and

dismissing without prejudice his civil rights complaint. We dismiss

the appeal for lack of jurisdiction because Appellant’s notice of

appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on March

4, 2003.   Cooper’s notice of appeal was filed on May 27, 2003.*

Because Cooper failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.   We dispense with oral argument because the facts and




     *
        We assume for the purpose of this appeal that Cooper’s
notice of appeal was filed on May 27, 2003, the date it was signed
by Cooper. See Fed. R. App. P. 4(c), Houston v. Lack, 487 U.S. 266
(1988).


                                  2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                3